Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Washington County) to review *809a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Upon review of the record, we find that the misbehavior report, written by an eyewitness to the altercation, provided substantial evidence to support the determination finding petitioner guilty of assault, fighting and refusing to obey a direct order. The remaining issues raised by petitioner have been examined and found to be either waived or lacking in merit.
Mikoll, J. P., White, Casey and Yesawich Jr., JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.